[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                             NOVEMBER 27, 2007
                                No. 07-11643                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                      D. C. Docket No. 03-01570-CV-SLB-S

EGBERT J. DACOSTA,


                                                           Plaintiff-Appellant,

                                      versus

BIRMINGHAM WATER WORKS & SEWER BOARD,

                                                           Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                         _________________________

                               (November 27, 2007)

Before ANDERSON, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

      Egbert DaCosta appeals the district court’s grant of summary judgment in

his employment discrimination action alleging race and national origin
discrimination and retaliation, pursuant to Title VII and 42 U.S.C. §§ 1981 and

1983.1 For the reasons that follow, we affirm.

                                       I. Background

       DaCosta was hired by Birmingham Waterworks and Sewer Board (“BWW”)

in 1997 as a Computer Operator A, a position which he continued to hold at the

time of his lawsuit. In 1999, he complained to the department manager that his

supervisor Greg Singleton and co-worker Jesse Inman were discriminating against

him by calling him “immigrant,” “foreigner,” and asking if DaCosta needed them

to “show him how it’s done in this country.” Although Inman and Singleton

apologized for the comments, DaCosta believed that he was retaliated against as a

result of his complaint, and that he was discriminated against on the basis of his

race and national origin. He identified the following adverse employment actions:

he was forced to take out the trash and do manual labor, which other employees

were not required to do; he was placed on the night shift for a longer period of time

than the usual rotation; he was instructed to bring in a doctor’s note when he

requested sick leave; he received lower evaluations; and he was denied



       1
          DaCosta’s race is Indian, and his national origin is Asian. DaCosta initially included
claims of gender and age discrimination, but he later conceded that he could not establish those
claims. Discrimination claims under § 1981 are analyzed in the same manner as claims under Title
VII. Standard v. A.B.E.L. Services, 161 F.3d 1318, 1330 (11th Cir. 1998).


                                               2
opportunities to obtain further training that would have made him eligible for

promotions.

      DaCosta filed two charges of discrimination with the EEOC. He then filed

the current civil rights complaint against BWW, which BWW moved to dismiss as

untimely. The court denied the motion, but limited DaCosta’s claims to those

arising 180 days before DaCosta filed the second EEOC charge, which was

September 15, 2002. BWW then moved for summary judgment.

      The district court granted summary judgment, considering two instances of

protected activity for purposes of the retaliation claims: the 1999 complaint letter

and the EEOC charges. The court first determined that the alleged employment

actions were not adverse actions, as they were not serious and material changes to

the terms and conditions of employment, and there was no evidence other

employees were treated differently. The court found, moreover, that DaCosta had

not shown any causal connection because he was denied training in 2001, more

than three years after he complained of discrimination. The court further found

that, even if DaCosta established a prima facie showing of retaliation, he could not

show that BWW’s legitimate non-discriminatory reasons for its decisions were a

pretext for retaliation. With respect to the 2002 and 2003 EEOC charges, the court

concluded that there was no causal relationship between the alleged adverse



                                           3
actions and the employment decisions. Finally, the court found that summary

judgment was proper on the discrimination claims because there was no adverse

action, and even if there was, DaCosta had not shown that BWW’s legitimate non-

discriminatory reasons were pretextual. DaCosta now appeals.

                                           II. Analysis

       DaCosta first argues that he established a causal connection between the

employment decisions and his protected activities because, after he complained in

1999, he was denied educational opportunities and training, and only a few months

elapsed between his EEOC charges and a reduction in overtime hours.2 DaCosta

next argues that he established a prima facie showing of discrimination because he

suffered adverse employment actions and similarly situated employees who were

not in his protected classes were treated more favorably.

       BWW responds that DaCosta’s claims were untimely and it notes that the

district court limited the issues to those arising after September 15, 2002. It then

addresses the retaliation and discrimination claims together, asserting that DaCosta

did not suffer an adverse employment action.

       We review a district court’s grant of summary judgment de novo, viewing

the evidence in the light most favorable to the party opposing the motion. Skrtich


       2
         DaCosta raises the reduction of overtime as an adverse action for the first time before this
court. Therefore, we will not consider it. Narey v. Dean, 32 F.3d 1521, 1526-27 (11th Cir. 1994).

                                                 4
v. Thorton, 280 F.3d 1295, 1299 (11th Cir. 2002). Summary judgment is

appropriate if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show there is no genuine

issue as to any material fact and that the moving party is entitled to judgment as a

matter of law. Fed.R.Civ.P. 56(c); Eberhardt v. Waters, 901 F.2d 1578, 1580 (11th

Cir. 1990).

       A. Retaliation

       Title VII prohibits retaliation by an employer against an employee because

the employee has opposed an unlawful employment practice “or because he has

made a charge . . . under this subchapter.” 42 U.S.C. § 2000e-3(a). A plaintiff may

establish his case through circumstantial evidence, using the burden-shifting

framework established by the Supreme Court in McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 93 S.Ct. 1817 (1973). See EEOC v. Joe’s Stone Crabs, Inc.,

296 F.3d 1265, 1272-73 (11th Cir. 2002). Under this framework, the plaintiff must

first establish a prima facie case of discrimination by showing that (1) he engaged

in statutorily protected expression, (2) he suffered an adverse employment action,3




       3
         In Burlington N. & Santa Fe Ry. Co. v. White, --- U.S. ----, 126 S.Ct. 2405, 165 L.Ed.2d
345 (2006), the Supreme Court identified this second prong as “a materially adverse employment
action.”

                                               5
and (3) there was some causal relation between the two events.4 Pennington v.

City of Huntsville, 261 F.3d 1262, 1266 (11th Cir. 2001).

       To establish the second prong, the employee must show that “a reasonable

employee would have found the challenged action materially adverse.” Burlington

N. & Santa Fe Ry. Co., 126 S.Ct. at 2415.

       The plaintiff can show a causal connection by presenting evidence that “the

decision-makers were aware of the protected conduct, and that the protected

activity and the adverse actions were not wholly unrelated.” Shannon v. Bellsouth

Telecomm., Inc., 292 F.3d 712, 716 (11th Cir. 2002) (citation and quotation marks

omitted). We construe the causal link element broadly. Pennington, 261 F.3d at

1266. Although close temporal proximity can indicate causation, “[t]he cases that

accept mere temporal proximity between an employer’s knowledge of protected

activity and an adverse employment action as sufficient evidence of causality to

establish a prima facie case uniformly hold that the temporal proximity must be

‘very close.’” Clark County Sch. Dist. v. Breeden, 532 U.S. 268, 273, 121 S.Ct.

1508, 1511 (2001).


       4
        Once a plaintiff has made a prima facie showing of discrimination, the burden shifts to the
employer to offer a legitimate, non-discriminatory reason for the employment action. Tex. Dep’t
of Cmty. Affairs v. Burdine, 450 U.S. 248, 254-55, 101 S.Ct. 1089, 1094-95 (1981). If the
defendant articulates a legitimate, non-discriminatory reason, the plaintiff must come forward with
evidence sufficient to permit a reasonable factfinder to conclude that the reasons given by the
employer were pretextual. Holifield v. Reno, 115 F.3d 1555, 1565 (11th Cir. 1997).

                                                6
      Here, DaCosta identified the following adverse actions: (1) loss of prestige;

(2) the requirement that he bring in a doctor’s note when ill; (3) lower employment

evaluations; (4) a pattern of abusive comments; and (5) the failure to train him.

      Under the more broadly construed concept of adverse action, only the lower

evaluations and failure to train could be considered materially adverse employment

actions. Furthermore, the facts of the case do not support DaCosta’s claims.

DaCosta has not identified how his evaluations prevented him from receiving any

promotions or any loss of salary. See Brown v. Snow, 440 F.3d 1259, 1265-66

(11th Cir. 2006) (holding that “[a] lower score on [an employee’s] performance

evaluation, by itself, is not actionable under Title VII unless [the employee] can

establish that the lower score led to a more tangible form of adverse action, such as

ineligibility for promotional opportunities”; concluding plaintiff failed to assert

adverse employment action, where he failed to establish a connection between the

lower score and his lack of promotion); Gillis v. Georgia Dept. of Corrections, 400

F.3d 883, 888 (11th Cir. 2005) (holding that “an evaluation that directly disentitles

an employee to a raise of any significance is an adverse employment action under

Title VII” (emphasis added)).

      Even if the conduct identified would qualify as an adverse action, neither is

causally connected to DaCosta’s 1999, 2002, or 2003 protected activities. The



                                           7
lower evaluations occurred in 2004 and 2005, more than a year after the last EEOC

charge. As such, DaCosta has not shown any causal connection.5 Drago v. Jenne,

453 F.3d 1301, 1308 (11th Cir. 2006); Higdon v. Jackson, 393 F.3d 1211, 1220

(11th Cir. 2004); Wascura v. City of South Miami, 257 F.3d 1238, 1248 (11th Cir.

2001).

         Nor can DaCosta show any connection with respect to the failure to train.

He has not identified any class he sought access to at a specific time, so there is no

way to determine whether the refusal was in any way connected to his complaints.

               B. Discrimination

         DaCosta seeks to satisfy his prima facie burden by showing: (1) he was a

member of a protected class; (2) he was qualified for the position; (3) he suffered

an adverse employment action;6 and (4) he was treated less favorably than a

similarly-situated individual outside her protected class. Maynard v. Bd. of

Regents of Div. of Univ. of Fla. Dept. of Educ. ex rel. Univ. of S. Fla., 342 F.3d


         5
          Additionally, DaCosta cannot show any causal connection between the alleged abusive
comments and the employment decisions. The 1999 comments are too remote in time to connect
to the 2004 and 2005 employment decisions.
         6
            We further note that the broader view of adverse employment actions taken by the
Supreme Court in Burlington N. & Santa Fe Ry. Co. appears limited to retaliation cases and does
not alter this court’s precedent in discrimination actions. See Burlington N. & Santa Fe Ry. Co., 126
S.Ct. at 2414. Thus, “not all conduct by an employer negatively affecting an employee constitutes
adverse employment action.” Davis v. Town of Lake Park, Fla., 245 F.3d 1232, 1238 (11th Cir.
2001). To prove an adverse employment action “an employee must show a serious and material
change in the terms, conditions, or privileges of employment.” Id.

                                                 8
1281, 1289 (11th Cir. 2003).

      Here, DaCosta could not show that similarly situated employees were treated

more favorably, or that he was qualified for either of the positions he sought.

DaCosta conceded that he did not have the experience or certifications to qualify

for the IT Analyst position given to Pete Davis. And the record reflects that he did

not have the education or certifications Rhonda Lewis had obtained before she was

promoted to the IT Support position. As such, he was not similarly situated with

Davis and Lewis, nor was he qualified for the positions.

      Even if he can establish a prima facie case, he cannot rebut BWW’s reasons

for its employment decisions. DaCosta had not completed the classes and

certification tests necessary for the positions involved. And his evaluations

identified what classes he needed to take. Moreover, the company policy outlined

the procedure for education opportunities. DaCosta has not shown that he was

singled out or treated less favorably than other employees outside the protected

classes.

                                   III. Conclusion

      For the foregoing reasons, we AFFIRM the judgment of the district court.




                                          9